Case: 15-10236      Document: 00513243161         Page: 1    Date Filed: 10/22/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                      Fifth Circuit

                                                                                 FILED
                                                                             October 22, 2015
                                    No. 15-10236
                                  Summary Calendar                            Lyle W. Cayce
                                                                                   Clerk


NICHOLAS C. DANIELS; ROWENA DANIELS,

               Plaintiffs - Appellants

v.

FEDERAL HOME LOAN MORTGAGE CORPORATION, also known as
Freddie Mac,

               Defendant - Appellee




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:14-CV-3129


Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM:*
       The property of Appellants was sold after foreclosure in 2011, and
Appellants have sought judicial relief since – but always without success.
       They filed in state court that year a case removed to federal court and
dismissed in 2013 for failure to state a legal claim.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10236    Document: 00513243161    Page: 2   Date Filed: 10/22/2015



                                No. 15-10236
      Federal Home Loan Mortgage Corporation brought forcible detainer suit
for possession of the property, which eventually disposed of Appellant’s claim.
That state proceeding was interrupted when Appellants filed a suit that was
resolved, again for failure to state a claim, by the Fifth Circuit in 2014, and
then completed by the state court.
      Regarding the present suit as an attempt to set aside the state court’s
forcible detainer judgment, Appellants encounter the Rooker-Feldman rule.
That is where the district court ended, and we must affirm that judgment.
      AFFIRMED.




                                      2